DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 26 May 2022 has been entered.

Status of Claims

In the amendment filed on 26 May 2022, the following changes have been made: amendments to claims 1, 6, and 20. Claim 5 has been cancelled. Claim 23 has been cancelled.
Claims 1, 6-10, 12, and 20-22, and 24-25 are currently pending and have been examined.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the descriptive labels written-in with the sketches done for Figures 1 and 5 are not legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objection
Claim 24 is objected to for being dependent on claim 23. However, claim 23 has been cancelled and claims 1 and 20 have been narrowed to focus on the wrist.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 62/412,836 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1, 6-10, 12, and 20-22, and 24-25 are not entitled to the benefit of the prior application. For claims 1 and 20 the prior-filed application does not disclose “selecting a corresponding spatial segment from the replacement model, and if a corresponding healthy segment of the replacement model is not available, selecting the corresponding spatial segment from the anatomic ideal.”

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 20 contains the recitation “selecting a corresponding spatial segment from the replacement model, and if a corresponding healthy segment of the replacement model is not available, selecting the corresponding spatial segment from the anatomic ideal.” However, applicant’s specification describes no particular manner by which a corresponding spatial segment is selected from the replacement model. Instead, applicant’s specification [0024] discloses a selection of a corresponding spatial segment from either the contralateral scan or the anatomic ideal, and the selected spatial segments are then assembled into the replacement structure or model. Additionally, the specification, e.g., paragraph [0024], lacks any if/then logic to support the added language of the second portion of the limitation (emphasized above). MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly, a rejection for lack of written description is necessary.

Response to Arguments
Applicant’s arguments filed on 26 May 2022 have been considered.
Regarding the 103 rejection, applicant’s arguments have been considered and the references do not disclose “selecting a corresponding spatial segment from the replacement model.” Therefore, the 103 rejection has been withdrawn.


Prior Art Cited but Not Relied Upon
 
US20110004317A1: This reference is relevant because it discloses a method for making an orthopedic wrist implant and references corresponding cooperative structures.
US20170360578A1: This reference is relevant because it discloses a method for producing a prosthetic device for a patient includes obtaining imaging data corresponding to a body part of a patient.
US20140228860A1: This reference is relevant because it discloses a method for manufacturing and implanting patient-adapted implants.
Black, C. R., Goriainov, V., Gibbs, D., Kanczler, J., Tare, R. S., & Oreffo, R. O. (2015). Bone Tissue Engineering. Current molecular biology reports, 1(3), 132–140. 
This reference is relevant because it discloses designing personalized bone prosthesis.

Conclusion                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626